Supreme Court of Florida
                                   ____________

                                  No. SC15-1307
                                  ____________

                               OTIS D. BLAXTON,
                                   Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 [January 21, 2016]
PER CURIAM.

      Otis D. Blaxton, an inmate in state custody, filed a pro se petition for writ of

mandamus with this Court.1 His petition in this case is the twenty-first

extraordinary writ petition or notice he has filed with this Court since 2008. We

denied Blaxton’s petition in this case and expressly retained jurisdiction to pursue

possible sanctions against him based upon the volume of his meritless and

inappropriate filings. Blaxton v. State, No. SC15-1307 (Fla. Order Filed Sept. 10,

2015) (order denying mandamus relief and directing Blaxton to show cause why




      1. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const.
pro se filing restrictions should not be imposed); see also Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion).

      The Thirteenth Judicial Circuit Court, in and for Hillsborough County,

Florida, initially sentenced Blaxton as a youthful offender to concurrent terms of

44.25 months’ incarceration for robbery convictions in case numbers 98-CF-5646

and 99-CF-22563 with a recommendation that he complete a “boot camp”

program. Upon completion of a boot camp program, Blaxton’s sentences were

modified to concurrent terms of forty-four months’ probation. Subsequently,

Blaxton violated his probation, and the circuit court sentenced him to serve 364

days of jail time followed by forty-four months of continued probation. Upon

review, the Second District Court of Appeal struck the extended period of

probation. See Blaxton v. State, 868 So. 2d 620 (Fla. 2d DCA 2004).

      In 2004, Blaxton was convicted of escape in case number 04-CF-2760 in the

Thirteenth Judicial Circuit Court, in and for Hillsborough County, Florida, and

sentenced to an additional thirty years of imprisonment. On November 16, 2005,

the Second District Court of Appeal per curiam affirmed Blaxton’s conviction and

sentence for escape. See Blaxton v. State, Case No. 2D04-5536 (Fla. 2d DCA

Nov. 16, 2005). During his thirty-year prison term, Blaxton was twice convicted

of battery against a law enforcement officer in case numbers 06-CF-5189 and 11-




                                        -2-
CF-572A, which added forty-eight months and fifty months, respectively, to his

thirty-year sentence.

      Blaxton began filing with this Court in 2008. Since that time, he has filed

twenty additional extraordinary writ petitions or notices.2 All of his filings have

pertained to his convictions and sentences in circuit court case numbers 99-CF-

22563, 04-CF-2760, 06-CF-5189, and 11-CF-572A, and have been frivolous,



       2. See Blaxton v. Fla. Dep’t of Corrs., 171 So. 3d 113 (Fla. 2015) (table)
(notice dismissed for lack of jurisdiction); Blaxton v. Jones, 171 So. 3d 113 (Fla.
2015) (table) (habeas petition dismissed as unauthorized); Blaxton v. State, Case
No. SC13-1577 (Fla. Sept. 26, 2013) (prohibition petition voluntarily dismissed);
Blaxton v. Crews, 121 So. 3d 1037 (Fla. 2013) (table) (habeas petition dismissed
as unauthorized); Blaxton v. State, Case No. SC12-2143 (Fla. Oct. 19, 2012)
(notice transferred to district court); Blaxton v. State, 77 So. 3d 1253 (Fla. 2011)
(table) (notice dismissed for lack of jurisdiction); Blaxton v. Tucker, Case No.
SC11-1729 (Fla. Sept. 21, 2011) (mandamus petition transferred to circuit court);
Blaxton v. McNeil, 59 So. 3d 107 (Fla. 2011) (table) (habeas petition dismissed as
facially insufficient); Blaxton v. State, 42 So. 3d 233 (Fla. 2010) (table)
(mandamus petition dismissed as moot); Blaxton v. McNeil, 38 So. 3d 133 (Fla.
2010) (table) (habeas petition dismissed without prejudice to refile in appropriate
circuit court); Blaxton v. State, 36 So. 3d 83 (Fla. 2010) (table) (notice dismissed
for lack of jurisdiction); Blaxton v. McNeil, 29 So. 3d 1118 (Fla. 2009) (table)
(mandamus petition denied); Blaxton v. Northcutt, 9 So. 3d 614 (Fla. 2009) (table)
(quo warranto petition dismissed as facially insufficient); Blaxton v. State, 4 So. 3d
676 (Fla. 2009) (table) (notice dismissed for lack of jurisdiction); Blaxton v.
McNeil, 4 So. 3d 676 (Fla. 2009) (table) (habeas petition dismissed as
unauthorized); Blaxton v. State, 3 So. 3d 1246 (Fla. 2008) (table) (notice dismissed
as unauthorized); Blaxton v. State, 994 So. 2d 304 (Fla. 2008) (table) (notice
dismissed for lack of jurisdiction); Blaxton v. McNeil, Case No. SC08-897 (Fla.
Sept. 16, 2008) (mandamus transferred to circuit court); Blaxton v. State, 984 So.
2d 518 (Fla. 2008) (table) (habeas petition dismissed as facially insufficient);
Blaxton v. State, 982 So. 2d 684 (Fla. 2008) (table) (notice dismissed for lack of
jurisdiction).


                                         -3-
devoid of merit, or inappropriate for consideration by this Court. We have never

granted Blaxton the relief sought by him in any of his filings.

      Blaxton’s mandamus petition in this case simply continues his pattern of

filing frivolous and meritless pro se requests for relief. In it, Blaxton sought to

compel the State to convene a grand jury to review his incarceration. The petition

did not satisfy the basic requirements for the issuance of a writ of mandamus. See

Huffman v. State, 813 So. 2d 10, 11 (Fla. 2000) (“In order to be entitled to a writ

of mandamus the petitioner must have a clear legal right to the requested relief, the

respondent must have an indisputable legal duty to perform the requested action,

and the petitioner must have no other adequate remedy available.”). We denied the

petition and, in accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999),

directed Blaxton to show cause why he should not be barred from filing any future

pro se requests for relief and referred to the Florida Department of Corrections

(DOC) for possible disciplinary action pursuant to section 944.279, Florida

Statutes.

      Blaxton filed a response to the order to show cause and a motion seeking

rehearing on our September 10, 2015, order. In his response, Blaxton claims that

section 944.279, Florida Statutes, does not apply to criminal or collateral criminal

proceedings and that he should not be referred to the DOC for possible disciplinary

action. While section 944.279, Florida Statutes, does not apply to criminal


                                         -4-
proceedings, it does apply to “frivolous or malicious collateral criminal

proceeding[s].” § 944.279(1), (2), Fla. Stat. (2015). Therefore, the Court may

refer this opinion to the DOC, which has the authority to impose disciplinary

actions against Blaxton for his frivolous filings seeking to collaterally attack his

convictions and sentences. See Isom v. State, 43 So. 3d 776 (Fla. 5th DCA 2010).

      In his motion for rehearing, Blaxton improperly presents the same

challenges to his convictions and sentences that he initially presented in his

mandamus petition in this case. See Fla. R. App. P. 9.330. Moreover, neither

Blaxton’s response to the show cause order nor his motion for rehearing contain a

justification for his use or any expressions of remorse for his repeated misuse of

this Court’s limited judicial resources. Based on his substantial filing history, it is

likely that, if left unrestrained, Blaxton will continue to inundate this Court with

frivolous or meritless requests for relief. We therefore deny Blaxton’s motion and

conclude that he has failed to show cause why sanctions should not be imposed

against him for his repeated misuse of this Court’s limited judicial resources. We

further conclude that the petition filed by Otis D. Blaxton in this case is a frivolous

proceeding brought before this Court by a state prisoner. See § 944.279(1), Fla.

Stat. (2015).

      Accordingly, the Clerk of this Court is hereby directed to reject any future

pleadings or other requests for relief submitted by Otis D. Blaxton that pertain to


                                          -5-
case numbers 99-CF-22563, 04-CF-2760, 06-CF-5189, and 11-CF-572A, unless

such filings are signed by a member in good standing of The Florida Bar. Under

the sanction herein imposed, Blaxton may only petition the Court about his

convictions or sentences in case numbers 99-CF-22563, 04-CF-2760, 06-CF-5189,

and 11-CF-572A through the assistance of counsel whenever such counsel

determines that the proceeding may have merit and can be filed in good faith.3

Further, because we have found Blaxton’s petitions to be frivolous, we direct the

Clerk of this Court, pursuant to section 944.279(1), Florida Statutes, to forward a

certified copy of this opinion to the DOC institution or facility where Blaxton is

incarcerated.4

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.




       3. In recent years, we have imposed comparable sanctions on other litigants
whose pro se filing practices have exhibited their disregard for abusing scarce
judicial resources in this Court. See, e.g., Clark v. Crews, 159 So. 3d 122 (Fla.
2014); McCutcheon v. State, 117 So. 3d 769 (Fla. 2013); James v. Tucker, 75 So.
3d 231 (Fla. 2011); Johnson v. Rundle, 59 So. 3d 1080 (Fla. 2011); Steele v. State,
14 So. 3d 221 (Fla. 2009); Pettway v. McNeil, 987 So. 2d 20 (Fla. 2008).

      4. See, e.g., Clark, 159 So. 3d at 123; McCutcheon, 117 So. 3d at 771;
James, 75 So. 3d at 232; Johnson, 59 So. 3d at 1080; Steele, 14 So. 3d at 221.

                                        -6-
Original Proceeding – Mandamus

Otis D. Blaxton, pro se, Okeechobee, Florida,

      for Petitioner

No appearance for Respondent




                                       -7-